— Order unanimously affirmed without costs. Memorandum: We agree with plaintiffs that an action against a municipality for a violation of civil rights under 42 USC § 1983 does not require the filing of a notice of claim (see, Felder v Casey, 487 US 131). The allegations in the instant complaint, however, are too vague and conclusory to plead a cognizable claim under 42 USC § 1983 (see, Alfaro Motors v Ward, 814 F2d 883, 887).
Plaintiffs’ motion for leave to serve a late notice of claim for the causes of action for money damages was properly denied (see, General Municipal Law § 50-e [5]). The motion was made after expiration of the applicable Statute of Limitations (see, County Law § 52 [1]; General Municipal Law § 50-i), and Supreme Court lacked the authority to permit late service of the notice (see, General Municipal Law § 50-e [5]; Pierson v City of New York, 56 NY2d 950). (Appeal from Order of Supreme Court, Cayuga County, Corning, J. — Late Notice of Claim.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.